Citation Nr: 1432450	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-22 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for an undiagnosed illness, manifested as abdominal pain, claimed as irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to May 1991.

This appeal comes before the Board of Veterans' Appeals from an October 2010 rating decision by the Boise, Idaho Regional Office (RO) of the United States Department of Veterans Affairs.  In that decision, the RO granted service connection for undiagnosed illness, manifested as abdominal pain, claimed as IBS.  The RO assigned a 10 percent disability rating for that disability.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is remanding the claim for the development of additional evidence.  The RO has evaluated the Veteran's digestive system disability as comparable to IBS, under 38 C.F.R. § 4.114, Diagnostic Code 7319.  Under that code, the maximum schedular rating of 30 percent is assigned if the IBS is severe, with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  A 10 percent rating is assigned if the IBS is moderate, with frequent episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.119, Diagnostic Code 7319 (2013).  The claims file contains the report of an August 2010 VA digestive conditions examination.  In that examination the Veteran reported having persistent diarrhea, two or three times daily.  He reported having episodes of intestinal pain several times daily, with each episode lasting one to two hours.  The file also contains records of VA treatment of the Veteran in June 2010 through March 2011.  Those records do not indicate whether the Veteran had diarrhea or more or less constant abdominal distress after August 2010.

In his August 2011 substantive appeal, the Veteran stated that he had been experiencing loose, watery bowel movements and abdominal pain and cramping since 1991.  He stated that he continued to have diarrhea five to six times a day and bedtime accidents.  He stated that he had received treatment for the digestive system disorder at a local emergency department and at the VA Medical Center (VAMC) in Boise, Idaho.  The Board will remand the claim to obtain records of the local and VA treatment the Veteran identified.  As the Veteran reported in 2011 symptoms more severe than those reported in the 2010 examination, he is to have on remand a new VA examination to determine the current manifestations of his digestive system disorder.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the local emergency department where he received treatment for abdominal pain and the year(s) (and more precise dates, if known) when he received that treatment.  Obtain records of that treatment from the facility the Veteran identifies.

2.  Obtain records of all outpatient and inpatient treatment of the Veteran at the Boise, Idaho VAMC in June 2009 through the present.

3.  Schedule the Veteran for a new VA digestive conditions examination.  Provide the Veteran's paper claims file and any relevant information from his Virtual VA and VBMS electronic claims files for review.  Ask the examiner to obtain a history of the current manifestations of the Veteran's digestive disorder (which has been evaluated as comparable to IBS), including whether there is diarrhea, and the frequency and persistence of abdominal distress.  Ask the examiner to express an opinion as to whether the frequency and persistence of the Veteran's abdominal distress more nearly approximate: (a) more or less constant, or (b) frequent episodes.  Ask the examiner to provide a comprehensive report, including complete explanation for all conclusions.

4.  Thereafter, review the expanded record and consider the remanded claim.  If the claim remains less than fully granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on that matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



